Citation Nr: 1453856	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-42 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 20, 2008 for the grant of service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to September 1982 and from October 1986 to June 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative or irrelevant to the issue on appeal.


FINDING OF FACT

A formal or informal claim for service connection for tinnitus was not received by VA prior to February 20, 2008.  The record contains no statement, communication, or other information from the Veteran, prior to February 20, 2008, that can reasonably be construed as constituting a claim for service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 20, 2008, for the grant of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Nevertheless, with respect to the claim for an earlier effective date, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for sleep apnea.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service have been associated with the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is relevant to the issue being decided herein.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 20, 2008, is the correct date for the grant of service connection for sleep apnea.  Although the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.

The Veteran first presented his claim for service connection for sleep apnea in a statement received by VA on February 20, 2008.  The record does not contain any earlier statement or action indicating an intent to file a claim for this disorder; sleep apnea was not mentioned by the Veteran until this document.

In his October 2008 request for an earlier effective date, the Veteran argued that the effective date assigned should be June 2, 2006, the date that he separated from service, based on his Benefits Delivered on Discharge (BDD) claims.  He provided the following statement:'

[On] February 20, 2008[,] I submitted a written request for service connection for my sleep apnea condition.  Prior to that[,] I submitted an original [BDD] claim and listed many items.  I forgot to mention sleep apnea.

VA has a policy where if a rater goes through a file and notices a medical condition that rises to the test of a compensable disability with or without a compensation and pension exam, they grant service connection.  I contend that VA has had two opportunities to do so and correctly grant the effective date as the day I left active duty.

Once when I filed my original BDD claim and again when I asked for service connection.  A comprehensive review of my service treatment records will show a diagnosis of mild obstructive sleep apnea dated: April 25, 2006.  Again, May 23, 2006 please note the polysomnography titration study (sleep study)... 

That time VA had the chance to grant service connection with the correct date of claim.  It dawned on me that I failed to claim this condition originally and [I] [submitted] a claim February 2008 for sleep apnea.  VA had to review the original records reflecting that I was diagnosed on active duty with sleep apnea.  At this point[,] I feel VA should have declared the date of claim [in] 2006[,] the date I left active duty[,] due to the fact that this condition was missed originally...

In reviewing the July 2006 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Board notes that the Veteran specifically listed the following claimed disabilities: left shoulder acromioclavicular joint separation with loose movement; allergic rhinitis; migraine headaches; cervical spine condition; bilateral plantar fasciitis; tinnitus; fracture of the right great toe; right game keeper's thumb; left knee condition; right elbow tendonitis; septoplasty or rhinoplasty; hearing loss; bilateral carpal tunnel syndrome; chronic fatigue syndrome; right knee condition; and right shoulder condition.  There was no mention of or reference to sleep apnea.  Although the Veteran did submit a claim for chronic fatigue syndrome, the Board notes that he was granted service connection for chronic fatigue syndrome in a July 2007 rating decision (with an effective date of June 3, 2006).  Thereafter, he submitted an additional claim for service connection in February 2008; this was the Veteran's first mention of sleep apnea.  As such, it is not evident that the Veteran intended to file a claim for sleep apnea in July 2006.  Moreover, as noted above, the Veteran acknowledged that he did not include a claim for service connection for sleep apnea in his original BDD claim.

Contrary to the Veteran's contentions, although VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not required to anticipate a claim where no intention to raise it was expressed). 

Indeed, during an March 2007 VA examination in connection with his July 2006 claim for service connection for chronic fatigue syndrome, the Veteran endorsed the following symptoms: fever, sore throat, generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbance, inability to concentrate, forgetfulness, and headaches.  He did not report sleep apnea.  Thus, there was still no intent expressed to file a claim for service connection for sleep apnea in March 2007 or until his February 20, 2008 claim.

Applicable law and regulations make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

For the foregoing reasons, the Board finds that the Veteran did not express an intent to file a claim for service connection for sleep apnea prior to February 20, 2008.   

Therefore, considering all relevant law and regulations, there is no provision under the law to assign any earlier effective date for the grant of service connection for sleep apnea prior to February 20, 2008, the date of receipt of the claim.  Accordingly, the Board must deny the claim for entitlement to an earlier effective date for service connection for sleep apnea.  As the preponderance of the evidence is against this claim, under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

An effective date earlier than February 20, 2008 for the grant of service connection for sleep apnea is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


